 In the Matter of BAUSCH AND LOMB OPTICAL COMPANY, EMPLOYERandUNITED OPTICAL AND INSTRUMENT WORKERS OF AMERICA, C. I. 0.,LOCAL 27, PETITIONERCase No. 32-RC-259.-Decided November 17, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Anthony J. Sabella, hearingofficer.The hearing officer's rulings, made at the hearing ,are freefrom prejudicial error and are hereby affirmed..Pursuant to the provisions of Section 3 (b) of the Act, the'Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tioxof employees of the Employer within the meaning of Section(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to include two employees who are not pres-ently included in the already established production and maintenanceunit at the Employer's Little Rock, Arkansas, plant.-On November 16, 1949, the Petitioner was certified as the exclusivebargaining representative for the production and maintenance em-ployees of the Riggs Optical Company at its Little Rock, Arkansas,plant'In April 1950, the Riggs Optical Company, formerly a sub-sidiary of the Employer herein, was absorbed by the latter withoutany change in the nature of the business or personnel.The Employerconceded recognition to the. Petitioner as the certified bargaining rep-resentative for its employees in the afore-mentioned unit.Later, dur-ing contract negotiations, a dispute arose between the Employer andthe Petitioner concerning the supervisory status of J.-W. Kaufmanand Owen T. Gabriel.The Employer contended that they had been'Case No. 32-RC-148.. Unpublished.92 NLRB No. 20.139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluded by the Board as supervisors in Case No. 32-RC-148,2 and'refused to bargain concerning them.Thereupon, the Petitioner filed-the present petition.The Employer here contends that the Board's decision in Case No..32-RC-148 is It bar to this proceeding.We do not agree. From a.review of that case, it appears that there was no contest with respectto the supervisory authority of the employees involved, and there was.no evidence before the Board describing the duties of Kaufman and.Gabriel.The determination there was based solely upon the conclu-sions of a representative of the employer.,We shall treat the instant,petition in the nature of a request to amend the certification in Case-No. 32-RC-148.The sole question to be determined here is whether-Kaufman and Gabriel are supervisors. If they are not, they may-properly be included in the already existing unit .3J.W. Kaufmangenerally receives, prices, and assigns prescriptions.for optical lenses and makes the final inspection with respect thereto..However, in the absence.of the plant manager Kaufman is in chargeof the plant.For the past 6 months the manager has been away onbusiness from the plant from part of a day to 2 and 3 days in succes-Sion each week.During the manager's recent 2-week vacation Kauf-man handled all of the Employer's correspondence, and he also certi--fied the payroll for that period.Under all the circumstances, and they.absence of other intermediate supervision between the manager andthe production employees, we believe that Kaufman occupies a posi-tion in the plant by virtue of which his interests are closely. alignedwith those of management.We shall , exclude- him from the-existing,unit.'Owen T. Gabrielinspects optical lenses before they are mounted in,frames.Although, he, as a matter of routine, rejects and returns forcorrection defective work to the employee responsible for such condi-tion, such authority, is not in itself sufficient to constitute supervisoryauthority.5While in the past, the manager, in contemplation of a,reduction in force, consulted Gabriel concerning the quality of workproduced by employees, this appears to have involved only the fur-nishing of information rather than the making of effective recom-2 In that case,Kaufman andGabriel, respectively,were described in the exclusions as.the "supervisor in charge of billing,pricing and final inspection"and the "surface room.foreman."At the election,Kaufman andGabriel voted challenged ballots.As such ballots did'not affect the results of the election, therewas no disposition madeof the challenges.3Cf.ContinentalOil Company,85 NLRB 827;Inter-Inland Steam NavigationCo., Ltd.,61 NLRB 988.4Queen CityFurnitureCompany,Inc.,87 NLRB 634.5 Shelbyville Desk Company,Inc.,82 NLRB 1230;Chase AircraftCompany,Inc.,'91NLRB 288. BAUSCHAND LOMB OPTICALCOMPANY141emendations.We find that Gabriel is not a supervisor, and shall includehim in the already established unit.'The Employer concedes that the Petitioner represents the em-ployees in the existing unit.There is therefore no reason for furtherinvestigation of the question concerning representation by way ofelection or otherwise.We shall amend the certification in* Case No..32-RC-148 to conform with our decision herein, and shall dismiss theinstant petition._ORDERIT IS HEREBY ORDERED that the certification in Case No. 32-RC-148be amended as to include Owen T. Gabriel in the unit.'IT IS FURTHER ORDERED that the petition (Case No. 32-RC-259) filedherein be, and it hereby is, dismissed.eUnited StatesGypsum Company,81 NLRB 310.Thisamendmentis not to be construedas a newcertification.